Citation Nr: 1419198	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  03-17 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a foreign body in the left chest.  

2.  Whether severance of service connection for residuals of a shell fragment wound to the left side of the face with retained metallic fragment, effective January 1, 2010, was proper. 


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1944 to February 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of Philippines that denied a compensable rating for residuals of a foreign body in the left chest. 

The matter also comes before the Board from an August 2008 RO proposal to sever service connection and a subsequent October 2009 severance of service connection for residuals of a shell fragment wound to the left side of the face with retained metallic fragment, effective January 1, 2010.  

The Board remanded the claims in March 2010 and October 2010 for further development.  

The Veteran died in June 2013.  In October 2013, the RO granted substitution as appellant to the Veteran's surviving spouse for the purpose of accrued benefits.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In November 2013, the RO received correspondence on a VA Form 9 from an individual, Mr. R.A.B., who identified himself as the appellant's representative.  There is no Appointment of an Individual as Representative, VA Form 21-22a, or any other document signed by the appellant designating this individual as representative.  In correspondence to the appellant in February 2014, the Board sought clarification and provided the appellant with the opportunity to properly designate a representative, but no response was received.  See 38 C.F.R. § 14.631 (2013).  Therefore, the Board considers that the appellant is representing herself and will proceed with the adjudication.  

A review of the Virtual VA and VBMS paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  The residuals of fragment wounds of the left chest are manifested by a slight injury to Muscle Group II and an asymptomatic scar.  

2.  The October 2005 rating decision that granted service connection for residuals of a shell fragment wound to the left side of the face with retained metallic fragment was clearly and unmistakably erroneous.  

3.  There is no credible evidence of a shell fragment wound or retained metallic fragment on the left side of the Veteran's face or neck.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for residuals of fragment wounds of the left chest have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic Code 5302, 4.118, Diagnostic Codes 7801-7805 (2013).  

2.  The grant of service connection for residuals of a shell fragment wound to the left side of the face with retained metallic fragment was clearly and unmistakably erroneous.  The October 2005 rating decision severing benefits was proper.  
38 U.S.C. §§ 1110 (West 2002); 38 C.F.R. §§ 3.105, 3.303 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the claim for an increased rating for residuals of a foreign body in the left chest, the RO provided a notice in February 2007 that met the requirements.   The notice provided the general criteria for assigning an increased rating and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  

In those cases where severance of service connection is at issue, the claimant will be issued a rating decision that proposes severance.  The rating decision will contain all material facts and reasons.  The claimant will be issued a notice and given 60 days to submit evidence and or argument to show that service connection should be maintained.  The notice proposing severance of service connection must also advise the claimant of an opportunity for a predetermination hearing.  The request for the hearing must be received by VA within 30 days of the date of the notice of proposed severance.  38 C.F.R. § 3.105(i).  

Here, the RO proposed severance of service connection for residuals of a shell fragment wound to the left side of the face with retained metallic fragment in an August 2008 rating decision that explained the facts and reasons.  The RO provided further notice in April 2009 and advised the Veteran of his opportunity to respond, submit additional evidence, and request a hearing.  No response or requests were received, and the RO severed service connection in October 2009, effective January 1, 2010.  Therefore, the Board finds that VA has complied with the applicable due process requirements.   

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  

The Veteran's service treatment records and identified private treatment records were obtained and associated with the claims file.  The Veteran's left side shrapnel wounds were examined by VA in 1951, 1957, 1966, 1978, 2002, and 2006 prior to the claim on appeal and provide a relevant history of the injuries.  The Veteran underwent an additional VA examination in February 2007.  In an October 2010 remand, the Board directed an additional VA examination, but the Veteran was unable to appear for an examination scheduled in November 2011 because of the distance and difficulty travelling from his remote residence to the examination facility.  Therefore, the Board finds that VA satisfied its duty to assist the Veteran in the development of the claims.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, VA has obtained records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

The Veteran served as an infantryman in a recognized guerrilla unit, the Philippine Army, and the Philippine Scouts.  He contended that the residuals of a foreign body in the left chest are more severe than are contemplated by a noncompensable rating and that he experienced left neck and facial pain as a residual of a shell fragment wound with a retained metallic fragment.  

Increased Rating for Foreign Body in the Left Chest

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  

The applicable regulation provides that under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d).

A slight disability of muscles is defined as a simple wound of muscle without debridement or infection.  Service medical records will show a superficial wound with brief treatment and return to duty healing with good functional results and no cardinal signs or symptoms of muscle disability.  There will be minimal scaring and no evidence of facial defect, atrophy, or impaired tonus.  Also, no impairment of function or retained metallic fragments retained will be present.  38 C.F.R. 
§ 4.56(d)(1).

A moderate disability of muscles is defined as a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  Objective findings will include entrance and (if present) exit scars, some loss of deep fascia or muscle substance or impairment of muscle tone and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of muscles is defined as a through and through or deep penetrating wound by small high velocity missile or large low- velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  Service department records should show hospitalization for a prolonged period for treatment of wound.  Objective findings will include entrance and (if present) exit scars indicating track of missile through one or more muscle groups along with indications on palpation of exit scars, some loss of deep fascia or muscle substance or impairment of muscle tone and loss of power or lowered threshold of fatigue when compared to the sound side. Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of the muscles is defined as a through and through or deep penetrating wound due to high-velocity missile, or large, or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, sloughing of soft parts, and intramuscular binding and scarring.  Objective findings will include ragged, depressed and adherent scars; loss of deep fascia or muscle substance or soft flabby muscles in the wound area; and severe impairment on tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side. 38 C.F.R. § 4.56(d)(4).  If present, the following are also signs of severe muscle disability: (a) x-ray evidence of minute multiple scattered foreign bodies; (b) adhesion of the scar; (c) diminished muscle excitability on electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile; or (g) induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56(d)(4).  Finally, an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).

The original rating decision of June 1951 granted service connection for a residual foreign body in the left chest, rated as noncompensable, with no rating code assigned.  A rating code was not assigned until the August 2002 rating decision.  That decision used diagnostic code 5320, for Muscle Group XX, the muscles of the chest.  In a March 2010 remand, the Board also referred to Muscle Group XX.  However, the use of diagnostic code 5320, is not supported.  There is no medical opinion which specifically identifies Muscle Group XX or any of its component muscles.  On the other hand, there is a medical opinion, on the June 1978 VA examination, which specifically identifies Muscle Group II and one of its component muscles, the pectoralis major, as the affected muscle group.  The 1978 VA examination identifies the location of the injury with much greater specificity and establishes that the wound should be rated as an injury to Muscle Group II, rather than Muscle Group XX.  

Muscle Group II functions in depression of arm from vertical overhead to hanging at side (1, 2); downward rotation of scapula (3, 4); 1 and 2 acts with Group III in forward and backward swing of the arm.  It includes the extrinsic muscles of shoulder girdle including the Pectoralis major II (costosternal).   A slight injury to dominant or non-dominant upper extremity will be rated as noncompensable.  A moderate injury to dominant or non-dominant upper extremity will be rated as 20 percent disabling.  A moderately severe injury will be rated as 30 percent disabling if involving the dominant upper extremity and as 20 percent disabling if involving the non-dominant upper extremity.  A severe injury will be rated as 40 percent disabling if involving the dominant upper extremity and as 30 percent disabling if involving the non-dominant upper extremity.  38 C.F.R. 4.73, Diagnostic Code 5302.    

Diagnostic Codes for scars other than on the head, face, or neck provide a 10 percent rating for scars that are deep or cause limited motion if the scar area exceeds 39 square centimeters.  Higher ratings are warranted for scars exceeding 77 square centimeters.  A deep scar is one associated with underlying tissue damage.  A compensable rating is warranted if a scar is superficial and does not limit motion if the scar area is 929 square centimeters or greater.  A superficial scar is one not associated with underlying tissue damage.  A compensable rating is also warranted for superficial scars that are unstable or painful on examination.  Other scars may be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).  

In October 2008, the scar regulations were amended effective October 23, 2008, to provide for evaluation of burn scars under Diagnostic Codes 7800-7802.  38 C.F.R. § 4.118, effective October 23, 2008.  Diagnostic Code 7803 was eliminated.  Id.  The provisions of Diagnostic Codes 7804-7805 remained essentially unchanged.  Id.  The Board notes that the regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation applies in this case, the Board will not consider the 2008 changes.  

Although the claim on appeal was received in February 2007, the history of injury, investigation, and treatment is relevant to assess the severity of the level of disability for the period covered by this appeal.  

Service treatment records showed that the Veteran sustained shell fragment wounds of the left lower extremity from a grenade in combat in 1944.  In September 1950, fellow soldiers reported that the grenade injury was in June 1945 and affected the Veteran's left leg.  Discharge examinations conducted in February 1946 and February 1949 also mention only injuries to the left leg.  However, as part of an April 1951 VA examination, a chest X-ray revealed a retained metallic foreign body in the left infraclavicular area.  In June 1951, the RO granted service connection and a noncompensable rating for residuals of a foreign body in the left chest.  

X-ray studies by the Veterans Memorial Hospital, in May 1957, disclosed a small metallic foreign body visible at the 2nd anterior rib level on the left side, 3/4 inch medial to the costal margin.  The foreign body was surgically removed in September 1957.   

In a November 1957 VA examination, the examiner noted a residual surgical scar from the foreign body removal at the left second infraclavicular space, in the midclavicular line.  The scar was 3/4 inches long.  It was not tender or depressed.  X-rays showed the chest to be within normal limits.  The diagnosis was residuals of shell fragment wound and surgery, left chest.  In December 1965, a private physician, Dr. E.L.R., noted that the Veteran had intercostal neuritis of the anterior chest, resulting from residual injury at the site of the scar.  On the March 1966 VA examination, an examiner noted that there was a scar on the left chest, one inch below the middle third of the left clavicle.  It was one inch long and was not depressed, adherent, or painful.  

On the June 1978 VA examination, the Veteran complained of pains in the left chest and shoulder, reporting that he could not carry weight with his left upper extremity.  The examiner found a scar in the infraclavicular area of the left chest.  It was 1 inch by 3/8 inch, non-depressed, non-adherent, and non-tender with slight injury to the pectoralis major.  No metallic foreign bodies were seen on the X-ray.  The diagnosis was scar, left chest, allegedly residual of shrapnel wound, with injury to Muscle Group II.  

In the May 2002 VA examination, the chest X-ray showed no fracture or retained metallic foreign body.  In the November 2003 VA examination, the Veteran complained of left neck pain, which he suspected was a result of the shrapnel injury to his left chest.  Examination of the chest disclosed a well-healed 2-centimeter scar which was 3 centimeters below his left clavicle.  The scar was not a source of tenderness or adherent to underlying tissue.  A concurrent X-ray showed no retained foreign bodies.  The pertinent diagnosis was status post shrapnel injury to the left chest ... by history with radiographic evidence of shrapnel in the left thigh but not in the ... chest.  The scars over the anterior chest were not a source of discomfort or adherent to underlying tissue.  

In February 2006, the Veteran underwent a VA examination of all service-connected shrapnel wounds.  The examiner noted the Veteran's reports of wounds to the left leg and left mandible and neck but not on the chest area.  Therefore, this site was not examined.  In February 2007, the private physician examined the Veteran and noted the Veteran's report of right shoulder pain radiating to the right arm and right side of the neck.  There was no mention of the left chest injury.

In February 2007, the Veteran underwent another examination of the shrapnel wounds.  A VA examiner noted only a 4 x .02 centimeter scar on the anterior chest in the left subclavicular area that was non-tender and not adhesive to the underlying tissue.  The examiner noted no skin ulcerations, underlying tissue damage, limitation of motion, or loss of function.  Color photographs were included in the report and are associated with the claims file.  

In written statements in February 2007 and December 2009, the Veteran noted that he received shrapnel impacts from the grenade all along the left side of his body from the leg to the cheek.  He did not report any then-current symptoms associated with the left chest injury.  

In March 2010 and October 2010, the Board remanded the claim in part to afford the Veteran a current VA examination.  The Veteran was not able to appear to either of two examinations because of late notice, distance, and ill health causing difficulty travelling from his remote area of residence to the examination facility.  Regrettably, the Veteran died in June 2013.  

The Board finds that a compensable rating for residuals of a foreign body in the left chest was not warranted at any time during the period covered by this appeal.  

Even though the service treatment records do not contain records of immediate treatment, the Veteran does not contend and there is no evidence in records of examination in 1946 or 1949 of any mention of the left chest wound including any debridement, infection, or that this injury required prolonged treatment.  The Veteran was apparently returned to duty after about three days after treatment including more serious wounds of the left leg.  The fragment was removed when it was addressed by doctors in 1957 and healing has had good functional results.  There are no cardinal signs or symptoms of muscle disability as defined § 4.56(c) (above).  There is no facial defect, atrophy, or impaired tonus.  Although the Veteran reported pain and an inability to lift weight, there is no clinical assessment of impairment of function or metallic fragments retained in muscle tissue.  

The residuals of this injury meets and does not exceed the criteria for a slight muscle injury, for which the rating code provides a noncompensable evaluation.  The Veteran expressed the sincere belief that the scar caused symptoms that warrant a higher evaluation and on one occasion reported weakness and difficulty lifting with the left arm.  However, this loss of function was not reported to examiners on several occasions when he had the opportunity to do so or observed by the examiners.  As a lay witness, the Veteran does not have the expertise to associate his subjective symptoms of the left chest and his other claimed left neck symptoms to the service-connected shell fragment chest wound.  The medical reports by trained personnel are significantly more probative and establish that the chest wound residuals do not approximate a moderate muscle injury or any other criteria for a higher evaluation.  

The Board has considered a compensable rating the wound as a scar.  The evidence shows the scar is well healed and not ulcerated or unstable.  The medical reports show it is not tender or painful.  The medical reports also show that it does not affect chest function.  Here, again, the medical reports provide the most probative evidence and establish that the wound residuals do not approximate any applicable criteria for the compensable evaluation of a scar.   

For extra-schedular consideration, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability; if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no extra-schedular referral is required. 38 C.F.R. § 3.321(b)(1); Thun at 115. 

In the second step of an inquiry into whether a claimant is entitled to extra-schedular rating, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the regional office or the Board of Veterans Appeals must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the extra-schedular regulation as "governing norms."  Id. 
   
When an analysis of the first two steps in an extra-schedular inquiry reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. 38 C.F.R. § 3.321(b)(1).  Id. 

In this case, the rating criteria for muscle injuries and scars adequately address the nature and severity of the original injury and the residual symptoms following removal of the metallic fragment.  The criteria provides for higher schedular ratings for more serious skin and muscle damage, infection, and loss of function.  Neither the lay nor medical evidence of record shows symptoms or dysfunction which are not addressed in the criteria.  Therefore, as the criteria are adequate, further analysis for an extra-schedular rating is not required.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Severance of Service Connection for Residuals of 
Shell Fragment Wound to the Left Side of the Face

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous, the burden being on VA, and only where certain procedural requirements have been met. Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474 (1997); 38 C.F.R. § 3.105(d).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. § 3.105(d) is erroneous as a matter of law.  Stallworth, 20 Vet. App. at 488; see also Graves v. Brown, 6 Vet. App. 166 (1994); Baughman v. Derwinski, 1 Vet. App. 563 (1991). 

The provisions regarding severance of service connection contemplate consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  38 C.F.R. § 3.105(d).  The severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence shows that service connection is clearly erroneous.  Stallworth, 20 Vet. App. at 488. 

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome so that based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.

As noted in the previous section, service treatment records show that the Veteran sustained shrapnel wounds on his left lower extremity in combat in 1944 or 1945.  Records also show that he sustained shrapnel wound with a retained foreign body on the right cheek in a non-combat munitions explosion in February 1948. 

In March 2002, the RO received the Veteran's claim for service connection for residuals of retained metallic fragments causing pain to the right side of his neck.  He attached a medical certificate from his private physician who noted X-ray indications of a metallic fragment on the outer surface of the angle of the right mandible.  However, in a May 2002 VA examination, the Veteran reported a scar on the left side of his neck, but the examiner noted that a scar was not visible.  

In an August 2002 rating decision, the RO denied service connection for a nonvisible scar on the left neck and did not address the right side. 

In a June 2004 statement of the case, the RO again characterized the claim as for service connection for residuals of shrapnel wound on the left side of the face.  However, in correspondence in August 2004, the Veteran noted, "I wish to request that you please make corrections to my previous statement that the metallic fragment is at the left of my face. It should be really at the right side of my face (mandible on the right) as correctly reported by [my private physician]..."

In December 2004, the Board considered the Veteran's appeal of the RO's August 2002 denial of service connection for residuals of a shell fragment wound to the left side of the face with retained metallic fragment.  The Board noted the inconsistencies in the record regarding the affected side of the face.  The Board granted service connection for a retained metallic fragment on the right side of the face because the service records were silent for any left face or neck injury, did show a retained right side fragment from the 1948 injury, and were consistent with the private physician's X-ray report and the Veteran's own statement correcting the record.  

Nevertheless, in October 2005, the RO granted service connection for residuals of a fragment wound to the left side of the face, purportedly executing the Board's decision, and assigned a noncompensable rating. 

In August 2008, the RO discovered the error, proposed severance of service connection for the left side of the face, and granted service connection for retained metallic fragment on the right side of the face with a noncompensable rating.  Absent any disagreement or new evidence submitted by the Veteran, in October 2009, the RO severed service connection for residuals of a shell fragment wound on the left side of the face with retained metallic fragment, effective January 1, 2010. 

Subsequent VA and private treatment records contain additional X-ray evidence of a retained metallic fragment in the right cheek and no X-ray evidence or scars on the left side.  The Veteran later reported symptoms of right and left side neck pain and limitation of motion and contended that they were caused by shrapnel fragments.  However, the Veteran's private physician in February 2007 diagnosed the symptoms as caused by degenerative osteoarthritis of the cervical spine.  The Veteran did not file a claim for service connection for cervical spine arthritis during his lifetime.  

The Board finds that the severance of service connection for residuals of a shell fragment wound to the left side of the face with retained metallic fragment was proper.  The grant of service connection on the left side of the face by the RO in October 2005 was clearly and unmistakably erroneous as the Board had granted service connection for a metallic fragment on the right side of the face.  The Board's decision was not correctly implemented by the RO.  Notably, the Veteran was not prejudiced because he was ultimately granted service connection on the right side, consistent with his original claim and with his August 2004 statement, and with no loss of compensation as both sides were rated as noncompensable.  Moreover, the great weight of credible evidence is clear that the Veteran's shrapnel injuries to the face and neck occurred on the right side.  Although the Veteran reported sustaining fragments above the chest, there is no evidence in the service records of a left side neck or facial injury, and no evidence in the post-service records of a left side scar or residual metallic fragment.  Service connection for residuals of a shell fragment wound to the left side of the face with retained metallic fragment is not warranted. 



ORDER

A compensable rating for residuals of a foreign body in the left chest is denied.  

Severance of service connection for residuals of a shell fragment wound to the left side of the face with retained metallic fragment, effective January 1, 2010, was proper. 


____________________________________________
A. J. TURNIPSEED
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


